 1

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 8
      PHILLIPS 66 COMPANY; and the MANAGER
 9    HR SHARED SERVICES, as the Named
      Fiduciary and Plan Administrator of the Phillips        No. 2:19-cv-00174
10
      66 Disability Plan,                                     PHILLIPS 66 COMPANY’S
11                                                            CORPORATE DISCLOSURE
                                         Plaintiffs,          STATEMENT
12                                                            (Fed. R. Civ. P. 7.1)
               v.
13
      JOEL SACKS, in his official capacity as
14    Director of the State of Washington Department
      of Labor and Industries,
15
                                         Defendant.
16

17

18                                                 DISCLOSURE STATEMENT
19
               Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Phillips 66 Company
20
      represents that it is a fully-owned subsidiary of Phillips 66, which is publicly traded.
21
      ///
22
      ///
23

24    ///

25    ///
26    ///
27

                                                                                  Davis Wright Tremaine LLP
     PHILLIP 66 COMPANY’S CORPORATE DISCLOSURE STATEMENT - 1                               L AW O FFICE S
      4841-2057-0759v.1 0036933-000060                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1
               DATED this 6th day of February, 2019.
 2

 3                                                DAVIS WRIGHT TREMAINE LLP
                                                  Attorneys for Plaintiffs
 4
                                                  By   /s/ Richard J. Birmingham
 5                                                     Richard J. Birmingham, WSBA #8685
 6                                                     920 Fifth Avenue, Suite 3300
                                                       Seattle, WA 98104-1610
 7                                                     Telephone: 206-622-3150
                                                       Fax: 206-757-7700
 8                                                     E-mail: richbirmingham@dwt.com
 9

10                                                By   /s/ Christine Hawkins
11                                                     Christine Hawkins, WSBA #44972
                                                       777 108th Avenue NE, Suite 2300
12                                                     Bellevue, WA 98004-5149
                                                       Telephone: 425-646-6100
13                                                     Fax: 425-646-6199
                                                       E-mail: christinehawkins@dwt.com
14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                          Davis Wright Tremaine LLP
     PHILLIP 66 COMPANY’S CORPORATE DISCLOSURE STATEMENT - 2                       L AW O FFICE S
      4841-2057-0759v.1 0036933-000060                                       920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
                                                                        206.622.3150 main · 206.757.7700 fax
